Mr. Justice Mercur
delivered the opinion of the court,
The record does not show any exception to the charge, nor to the answer of the court, on the points submitted. The only question then is, whether the record shows want of jurisdiction ?
The case originated before a justice of the peace by summons, under the Act of 1810. By that act jurisdiction is given to a justice of the peace only'“in cases where the sum demanded is not above $100.” A creditor who has a claim on, his debtor exceeding $100, cannot give jurisdiction to a justice by allowing a credit to the defendant of a distinct and independent debt, so as to reduce his own demand below $100: Stroh v. Uhrich, 1 W. &. S. 57. However large the claim may have been, yet, if it has been reduced by direct payments to a sum not exceeding $100, the jus*441tice has jurisdiction: Collins v. Collins, 1 Wright 387. But no part of the principal can be .thrown away in order to give the justice jurisdiction: Evans v. Hall, 9 Id. 235. The true spirit and intent of the act is, that the justice shall not investigate and consider any claim exceeding the sum mentioned in the act. It is not the amount of the judgment which gives jurisdiction. It is, in the words of the act, “the sum demanded.” When the defendant is brought before the justice by adverse process, and the amount in controversy, exceeds the jurisdiction of the justice, no mere delay in making the objection can give jurisdiction. As consent cannot give it, the objection may be made after trial and verdict in court: Collins v. Collins, supra.
The question then, in this case is, did the sum demanded “ exceed $100?”
The transcript shows that the-summons issued December 9th 1861 was returnable on the 16th. December 11th plaintiff filed his claim for goods sold ; “ whole amount of claim, $137.78.” On a second meeting of the parties, and after hearing testimony, the transcript further states that the justice made a deduction, “leaving the plaintiff’s claim the amount of $128.28.” The defendant below claimed set-off, and the judgment was in favor of the plaintiff for $37.44.
Thus it is shown by the record, the only sum demanded or claimed by the plaintiff was $137.78. The justice examined and investigated that claim. On the trial the justice, not the plaintiff, reduced the claim or sum demanded to $128.28. At no time was the sum demanded brought within the limits fixed by the Act of Assembly. The plaintiff’s claim was not reduced by any evidence, given .either by himself or by the defendant, of payment. It was reduced solely by separate and distinct items of set-off. Jurisdiction cannot thus be given: Bower v. McCormick, 23 P. F. Smith 427.
Judgment.reversed.